Citation Nr: 0800635	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left fourth toe status post knuckle removal.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the left shoulder.  

3.  Entitlement to a compensable initial rating for a left 
varicocele.

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1982 to February 
1988, and from May 2000 to April 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).   

Because the appeal for higher evaluations arise from the 
initial rating decision which established service connection 
for each disability and assigned the initial disability 
evaluation, the entire rating period is to be considered 
including the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The issues have been characterized accordingly.


FINDINGS OF FACT

1.  The left fourth toe status post knuckle removal has not 
resulted in an injury which is more than moderate in degree.

2.  The left shoulder degenerative joint disease is not shown 
to have limited motion of the arm to shoulder level.

3.  The left varicocele has been manifested by credible 
complaints of pain and tenderness, but there is no evidence 
of atrophy of the testicles, or symptoms of urinary 
frequency, leakage or obstructed voiding which have been 
attributed to the varicocele.

4.  The average pure tone hearing loss on authorized 
audiological evaluation in March 2006 was 23 decibels in the 
right ear and 25 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 96 
percent in the right ear and 96 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

5.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the March 2006 
VA examination correspond to category I, and the scores for 
the left ear correspond to category I.  


CONCLUSION OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for a left fourth toe status post knuckle removal 
are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for an initial disability rating higher than 
10 percent for degenerative joint disease of the left 
shoulder are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 
5201 (2007).

3.  The criteria for an initial rating of 10 percent, but no 
higher, for service-connected residuals of a left varicocele 
are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, 
DC 7523 (2007).

4.  The criteria for a compensable initial disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 
6100 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in July 2003, September 2004, November 2004, October 
2005, February 2006 and November 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters adequately informed the veteran that he should submit 
any additional evidence that he had in his possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He had a hearing at the RO, and has withdrawn his 
request for a hearing before the Board.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To An Initial Rating Higher Than 10 Percent 
For A Left
 Fourth Toe Status Post Knuckle Removal.

The veteran asserts that his left fourth toe disorder causes 
pain and discomfort while walking, and hinders him in his 
every day actions.  During a hearing held at the RO in July 
2005, he reported that his left toe disorder caused pain and 
balance problems.  He also stated that he could not walk 
distances or jog.  

Historically, the Board notes that while in service in 2003 
the veteran sustained a fracture of the proximal phalanx of 
the head of left fourth toe.  He subsequently underwent 
surgery in March 2003 during which arthroplasty was 
performed.  

The RO has rated the disorder under Diagnostic Code 5283 
which provides that a 10 percent rating is warranted for 
malunion of or nonunion of tarsal or metatarsal bones which 
is moderate in degree.  A 20 percent rating is warranted for 
a moderately severe malunion or nonunion.  A 30 percent 
rating is warranted for a severe malunion or nonunion.

Similarly, a foot injury may potentially be rated under 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a moderately 
severe injury.  A 30 percent rating is warranted for a severe 
injury.  A 40 percent rating may be assigned if there is 
actual loss of use of the foot.  

After considering all of the evidence, the Board finds no 
basis for assigning a higher evaluation for the veteran's 
left fourth toe fracture status post knuckle removal than 
that assigned by the RO.  It is clear from the record that 
the veteran's left toe disorder is productive of pain and 
tenderness of the toe area.  However, the record simply does 
not reflect that the veteran's foot disorder is productive of 
symptomatology analogous to moderately-severe malunion or 
nonunion, nor is there moderately severe injury of the foot.  
Such findings are not reflected in the recent VA examination 
report or in the treatment records.  The Board has noted that 
treatment records such as a VA record dated in December 2005 
reflect complaints of foot pains which are supported by 
objective findings.  Similarly, the Board notes that the 
report of an examination conducted at the request of the VA 
in July 2003 shows that the veteran reported having pain in 
the foot at rest and weakness, stiffness, swelling and 
fatigue when walking.  On examination of the left foot, the 
only finding was tenderness.  The examiner indicated that the 
veteran did not have any limitation with respect to standing 
or walking.  

A VA feet examination conducted in November 2005 again noted 
complaints of pain.  Examination revealed that the fourth toe 
revealed a longitudinal scar on the dorsum of the toe.  The 
range of motion of the PP joint of that toe was limited to 
about 45 degrees compared to 80 degrees in adjacent toes.  X-
rays showed a slight deformity of the proximal 
interphalangeal joint of the fourth toe.  The impression was 
status post osteopathy proximal phalanx of left fourth toe.  
The examiner noted that the a bunion deformity described by 
the veteran was not something that the examiner could 
correlate with the fracture.  The examiner further stated 
that "I do not believe he has significant physical 
impairment in regard to the toe at this time."  The examiner 
stated that there could be further limitation during a flare-
up, but he was unable to estimate that without resorting to 
speculation.  He further stated that he could detect no 
objective evidence of weakness, incoordination fatigue, or 
lack of endurance.  

The Board finds that the foot pain described by the veteran 
is within the realm of symptomatology contemplated by the 
currently assigned 10 percent rating.  Moderately severe 
injury is not shown.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 10 percent 
for left fourth toe status post knuckle removal are not met.  
The Board further finds that the evidence does not raise a 
question that a rating higher or lower than 10 percent is 
warranted for any period of time from the veteran's claim to 
the present time so as to warrant a staged rating based on 
significant change in the level of disability.

II.  Entitlement To An Initial Rating Higher Than 10 Percent 
For
 Degenerative Joint Disease Of The Left Shoulder.

During the hearing held in July 2005, the veteran testified 
that as a result of his service-connected left shoulder 
disorder, he could not punch or pull, and he had a limited 
range of motion because it hurt.  

The RO has rated the veteran's left shoulder disorder under 
Diagnostic Codes 5003/5010 as 10 percent disabling based on 
the presence of X-ray findings of arthritis and painful 
motion.  

In determining whether a higher rating is warranted, 
Diagnostic Code 5201 provides that a 20 percent rating may be 
granted if there is limitation of motion of the arm to 
shoulder level.  If there is limitation of motion midway 
between the side and shoulder level, a 30 percent rating is 
warranted if the disorder affects the major extremity, and a 
20 percent rating is warranted if the disorder affects the 
minor extremity.  If there is limitation of the motion of the 
arm to 25 degrees from the side, a 40 percent rating is 
warranted for the major extremity, or a 30 percent rating is 
warranted for the minor extremity.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.

After reviewing all of the evidence of record, the Board 
finds that the evidence shows that disorder of the left 
shoulder does not limit motion of the arm to shoulder level.  
The treatment records and the examination reports show 
complaints of pain, but do not demonstrate that degree of 
limitation of motion.  The evidence specifically addressing 
the degree of limitation of motion reflects that the 
veteran's range of motion is to higher than the shoulder 
level.  Specifically, on examination by the VA in August 2003 
the left shoulder flexion was to 180 degrees, while abduction 
was to 160 degrees.  

On examination by the VA in January 2005, the range of motion 
of the left shoulder was to 100 degrees of abduction without 
pain.  He also had an additional range to 160 degrees with 
pain.  Flexion was to 180 degrees, with pain at 160 degrees.  
Although the examiner indicated that the veteran would be 
limited from doing "strenuous work" above shoulder level, 
the examination report does not indicate that the range of 
motion was limited to shoulder level.  

On VA joints examination in February 2006, the left shoulder 
range of motion was forward flexion from 0 to 150 degrees 
actively and passively.  Abduction was from 0 to 145 degrees 
actively and passively.  Increased pain was noted at the tail 
end of passive range in all directions.  Repetitive motions 
were performed and did not show any change in the range.  The 
musculature of the shoulder was within the normal functional 
range.  The examiner noted that during a flare-up there could 
be increased limitation of motion, but the degree of such 
change could not be stated with any accuracy without undue 
speculation.  The examiner also stated that he detected no 
evidence of incoordination or lack of endurance.  Thus, the 
range of motion of the arm was not limited to shoulder level.  
Therefore, the Board concludes that a rating higher than 10 
percent is not warranted for the left shoulder degenerative 
joint disease.  The Board further finds that the evidence 
does not raise a question that a rating higher or lower than 
10 percent is warranted for any period of time from the 
veteran's claim to the present time so as to warrant a staged 
rating based on significant change in the level of 
disability.






III.  Entitlement To A Compensable Initial Rating
 For A Left Varicocele.

During the hearing held in July 2005, the veteran testified 
that his varicocele caused constant testicle pain, though he 
stated that the pain had improved a bit since he had a 
vasectomy.  

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position." Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)). 
Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 38 C.F.R. § 4.20 (2006).

While no diagnostic code specifically addresses "residuals of 
a varicocelectomy," DC 7523 does address the condition of the 
testicles, which is precisely related to the symptomatology 
described by the veteran.  Under DC 7523, complete atrophy of 
one testicle warrants a noncompensable rating.  Complete 
atrophy of both testicles warrants a 20 percent rating, with 
consideration for special monthly compensation. 38 C.F.R. § 
4.115(b).  While the veteran in this case has continued to 
complain of testicular pain, there is no evidence of atrophy 
of the testicles, or any other sequelae aside from pain 
related to the varicocele.  Accordingly, a higher rating 
under DC 7523 is not warranted

The Board has also considered by analogy to the rating code 
for benign neoplasms of the genitourinary system. See 38 
C.F.R. § 4.115b, Code 7529.  Benign neoplasms of the 
genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant. Diagnostic Code 
7529. Voiding dysfunctions are evaluated according to urine 
leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a  
However, there is no evidence of urine leakage, renal 
dysfunction attributable to the veteran's varicocele, nor is 
there evidence of voiding dysfunction, such as urinary 
frequency, obstructed voiding or leakage.  On VA examination 
in November 2005, it was noted that the veteran had a small 
left varicocele and a small left hydrocele.  Although he was 
noted to have a history of frequent urination and weak stream 
or urine, this was not noted to be due to his varicocele.  On 
examination, the testes were described as being normal.  His 
prostate was enlarged, but that is a non-service-connected 
disorder.  

In summary, the left varicocele has been manifested by 
subjective complaints of pain and objective indications of 
tenderness, but there is no evidence of atrophy of the 
testicles, or symptoms of urinary frequency, leakage or 
obstructed voiding.  The Board finds that the pain and 
tenderness may be rated by analogy to DC 7804, which provides 
that a 10 percent rating is warranted when the scar is 
painful on examination.  Accordingly, the Board concludes 
that the criteria for an initial rating of 10 percent, but no 
higher, for service-connected residuals of a left varicocele 
are met.  The Board further finds that the evidence does not 
raise a question that a rating higher or lower than 10 
percent is warranted for any period of time from the 
veteran's claim to the present time so as to warrant a staged 
rating based on significant change in the level of 
disability.

IV.  Entitlement To A Compensable Initial Rating For 
Bilateral Hearing Loss.

During the hearing held at the RO in July 2005, the veteran 
testified that his hearing loss caused problems such as not 
being able to hear people speak.  He reported that he 
constantly had to ask people to repeat themselves, and he had 
to look at their faces while they speak.  He reported that he 
did not use a hearing aid because the ones from the VA had 
poor sound quality.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  As noted 
above, the RO has already assigned a two stage initial 
rating.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

On the authorized audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
30
LEFT
10
20
20
30
30

The average for the right ear was 23 decibels, and the 
average for the left ear was 25 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 in the left ear.  Comparable findings 
were noted on another examination conducted in July 2003.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to category I, and the scores for the left ear correspond to 
category I.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the noncompensable rating which 
the RO assigned.  In addition, an exceptional pattern of 
hearing loss which would warrant evaluation under 38 C.F.R. 
§ 4.86 is not shown.  Accordingly, the Board concludes that 
the schedular criteria for a compensable initial disability 
rating for bilateral hearing loss are not met.  The Board 
further finds that the evidence does not raise a question 
that a compensable rating is warranted for any period of time 
from the veteran's claim to the present time so as to warrant 
a staged rating based on significant change in the level of 
disability.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  


ORDER

1.  An initial rating higher than 10 percent for a left 
fourth toe status post knuckle removal is denied.

2.  An initial rating higher than 10 percent for degenerative 
joint disease of the left shoulder is denied.  

3.  An initial rating higher than 10 percent for a left 
varicocele is denied.

4.  A compensable initial rating for bilateral hearing loss 
is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


